 GORGES/QUIK-TO-FIX FOODS  635Gorges/Quik-To-Fix Foods, Inc. and United Food and Commercial Workers, Local Union 540.  Case 16ŒCAŒ18633Œ2 February 17, 1999 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN    AND BRAME On May 1, 1998, Administrative Law Judge William N. Cates issued the attached bench decision.  The Charg-ing Party filed exceptions and a supporting brief.  The Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs1 and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  David T. Garza, Esq., for the General Counsel. Charles H. Morgan, Esq. and R. Lindsay Marshall, Esq., for the Respondent.                                                                                                                      1 No exceptions were filed to the judge™s dismissal of the complaint allegations that the Respondent violated Sec. 8(a)(1) of the Act by maintaining overly broad work rules regarding solicitation, by unlaw-fully assisting an employee with the circulation of a decertification petition, and by selectively or disparately allowing an employee to circulate a decertification petition during working time. 2 The Charging Party has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. The Charging Party excepts only to the judge™s finding that em-ployee Maria Chapa did not solicit signatures on the decertification petition during working time.  The Charging Party argues that the judge failed to discuss, and did not discredit, the testimony of employees Camelo Hernandez, Augustin Pimental and Filiberto Gutierrez that Chapa solicited signatures for the decertification petition during her working time.  Although the Charging Party is correct that the judge did not explicitly discredit these three witnesses, we find that the judge implicitly did so.  In this connection, we observe that the judge found that ﬁthere is no showing on this record, of a conclusive nature, that either Chapa or Turner solicited or obtained signatures on the decertifi-cation petition at a time other than non-work time.ﬂ  The judge further found that ﬁif there is any evidence [contrary to the recommendation that the complaint be dismissed] I do not find it to be either persuasive or credible.ﬂ  These findings constitute an implicit crediting of Chapa™s testimony that she did not solicit signatures on worktime.  We find no basis for overturning that credibility resolution.  In addition, even if Chapa did solicit signatures on worktime, as asserted by the Charging Party, we could not find unlawful disparate enforcement of the Re-spondent™s no-solicitation rule without a finding that the Respondent was aware of the worktime solicitation and nonetheless allowed it to occur. See Summitville Tiles, 300 NLRB 64, 66 fn. 11 (1990).  Here, there is no such finding by the judge, and the Charging Party failed to except to the judge™s failure to so find.  Accordingly, we affirm the judge™s dismissal of the complaint. James L. Hicks, Jr., Esq., for the Charging Party.  BENCH DECISION STATEMENT OF THE CASE WILLIAM N. CATES, Administrative Law Judge.  I heard this case in trial in proceedings conducted in Fort Worth, Texas, on February 12 and 13, 1998.  At the conclusion of trial proceedings, and after hearing oral argument by Counsel for General Counsel (Government), Counsel for Gorges/Quik-To-Fix Foods, Inc. (Company), and Counsel for United Food and Commercial Workers, Local Union 540 (Union), I issued a Bench Decision pursuant to Section 102.35(a)(10) of the Na-tional Labor Relations Board™s (Board) Rules and Regulations, setting forth findings of fact and conclusions of law, including my ultimate conclusion that the unfair labor practice complaint lacked merit and should be dismissed. For the reasons (including credibility determinations) stated by me on the record at the close of the trial, I found the Com-pany did not, through its agents and supervisors, assist an em-ployee with the circulation of a decertification petition.  I like-wise concluded the Government failed to establish, by credit-able testimony or other evidence, that the Company selectively and disparately enforced employee conduct rules by allowing an employee to circulate a decertification petition during work-ing time.  I recommended the complaint be dismissed in its entirety. I certify the accuracy of the portion of the transcript,1 as cor-rected,2 pages 246 to 257, containing my Bench Decision, and I attach a copy of that portion of the transcript, as corrected, as ﬁAppendix A.ﬂ Exceptions may be filed in accordance with Section 102.46 of the Board™s Rules and Regulations, but if they are not timely or properly filed, Section 102.48 provides that my Bench Deci-sion shall automatically become the Board™s decision and order. CONCLUSION OF LAW The Company is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the National Labor Relations Act, as amended, (Act), and has not violated the Act in any manner alleged in the complaint. ORDER3 The unfair labor practice complaint is dismissed. APPENDIX A 246 JUDGE CATES: On the record. Let me state that it has been a pleasure to be in Fort Worth, Texas and to hear this case. Counsel for each side, or each  1 The certification of this Bench Decision was delayed by the filing of bankruptcy by the official contract court reporting service.  The transcript was received by this office on April 23, 1998. 2 I have corrected the transcript by making physical inserts, cross-outs, and other obvious devices to conform to my intended words, without regard to what I may have actually said in the passages in ques-tion.  [Errors in the transcript have been noted and corrected.] 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recommended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all pur-poses. 327 NLRB No. 124  DECISION OF THE NATIONAL LABOR RELATIONS BOARD 636party, presented their evidence in a very logical and orderly 
manner, articulated in opening 
statements and closing argu-
ments their positions, and I have 
had very little to do other than 
sit back and listen to the testimony as it has come in. Each 
Counsel is a credit to the party they represent. 
This is my decision. I find the 
charge in this proceeding was 
filed by the Union on June 17 
and amended on September 3, 
1997. I find the company is a Delaware corporation with an 

office and place of business in Ga
rland, Texas, where it is en-
gaged in the business of producing fully cooked and ready to 
cook meat products. 
I further find that during the preceding twelve months, which 
is a representative period, the company in conducting it™s busi-
ness operations, purchased and rece
ived at it™s Garland, Texas 
facility, goods valued in excess of $50,000 directly from 
247  points outside the state of Texas. 
I find the company is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
I find the United Food and Commercial Workers Local Un-ion 540 is a labor organization w
ithin the meaning of Section 
2(5) of the Act. 
I find the individuals listed in paragraph 6 of the complaint 
and more specifically, Reyes, Ryback, Vargas, Williams, Jose 

Hernandez and, I have written over the top of the production 
supervisor™s name, it started with an ﬁM,ﬂ Menes, yes. Also, 
there was one other person that I had written over their name 
and that™s the vice-president of Human Resources.  What was 
his last name? Alverez, yes. I find that each of those are super-
visors within the meaning of Section 2(11) of the Act and 
they™re agents of the company within the meaning of Section 
2(13) of the Act. 
In deciding whether or not the company had a no-solicitation 
rule, ambiguously, cleverly or 
otherwise written, and whether 
or not it was disparately enforced, and whether or not the com-

pany, through Mr. Reyes, assisted in the circulation of a decer-

tification petition, I shall be governed by applicable Board law 
and please allow me to briefly outline a portion of the law that I 
think is applicable in this case. 
The law is clear that an employer must stay out of any effort 
to decertify an incumbent Union. After all, the employer  
248 is duty bound to bargain in good faith with the Union. Although 
an employer may answer specific inquiries regarding decertifi-
cation, the Board has found unlawfu
l an employer™s assistance 
in the circulation of such a petition, where the employees would 
reasonably believe that it is sp
onsoring or instigating the peti-
tion. Such unlawful assistance includes planting the seed for the 

circulation and filing of a petitio
n, providing assistance in it™s 
wording, typing or filing with the Board, and knowingly per-

mitting it™s circulation on work time. 
Of course, if an employee, with apparent authority circulates 
the petition, the company or employer is accountable under 
settled principles of agency, and I shall not cite the long list of 
cases that would support that proposition. 
First, I shall address whether or not the company provided 
any assistance in the initial development or the initial drafting 
or the initial circulation of the petition. 
I find the evidence herein indicates that employee, Chapa, 
asked management, in particul
ar Human Resources Manager, 
Williams, for the phone number of the National Labor Rela-
tions Board with respect to whatever information she wanted 
from the Board. 
The evidence tends to bear out employee Chapa™s testimony 
on that particular point, in th
at the National Labor Relations 
Board, through one of it™s agents
, I believe it was Alverti, it™s 
not important who for the purposes of this decision, on 
249 June 4, 1997, informed Ms. Chapa 
of what needed to be done to 
create, circulate and provide a petition with respect to decertifi-
cation of the Union. 
She testified, and there was no evidence presented to the 
contrary, that neither Mr. Williams nor anyone else, encouraged 
her to prepare a decertification petition or circulate it among 
the employees. 
There was an indication that she listed a certain number of 
employees as being in the unit.  How did she arrive at that 

number? She indicated she made an inquiry and that an official 
of the company provided her the number of production and 
maintenance employees. 
That official confirmed that when she testified and said not 
only that, but she had, other employees on numerous occasions, 
ask the number of production a
nd maintenance employees or 
the number of employees employed by the company. 
In fact, she indicated she had an inquiry most recently and I 
believe she said the number was two hundred and ten at the 

present, as opposed to one hundred and eighty six when this 
inquiry was made. 
So, I find there is no indication on this record the company 
instituted or assisted in the circulation of the petition in it™s 
initial efforts. 
I also find that we are speaking to a very narrow window of 
time. We™re not speaking about more than a few days. I 
250 believe Ms. Chapa indicated that she contacted the National 
Labor Relations Board on or about June 3. 
The letter from the Board to her is dated June 4. The petition 
shows that it was filed, the decertification petition shows it was 
filed on the 13th, I believe it was, and Ms. Chapa testified she 
clocked out of the plant, went 
to the post office, mailed the 
petition on June 10, and the re
cords tend to support her testi-mony to that effect. 
At least the exhibit,
 Respondent 3, indicates that on June 10, 
she clocked out at 8:28 a.m. and 
clocked back in at 9:04 a.m. 
Obviously, it doesn™t say where 
she went, but at least it sup-
ports Chapa™s testimony that she filed the petition at that period 
of time. 
I only say all of that to say th
is. That we™re not talking about 
a large frame of time from the initial action toward a decertifi-
cation petition and the actual filing of the petition. 
The government alleges in paragraph 8 of the complaint, and 
the company does not deny, that the three rules set forth 
therein, listed as sub-paragraphs A, B and C, are part of the 
rules of the company. However, I note for the record that those 
are not the only three. They come from a large list of rules. 
The Union argues these rules are ambiguous and cleverly so, 
that they really constitute no-solicitation rules. I do not find that 
to be the case. I do not find the rules 
251 on their face are invalid. 
I am persuaded that when the company, the current com-
pany, George™s Quick to Fix Foods, Inc., took over from Tyson 
 GORGES/QUIK-TO-FIX FOODS 637Food, it held meeti
ngs with the employees and conveyed to 
them they were not to solicit on work time. 
And it may not have been clear, or at least as clear as it could 
have been, whether they could 
do it on their own time or not. 
However, I don™t have to address that issue because there™s 
no dispute on this record, in my opinion, but that if the com-
pany had any rule that could be construed to be a no solicitation 
rule, that it did not apply during break times.  
There™s evidence, somewhat overwhelming in this record, 
that the employees could engage in almost whatever conduct 
they chose during their break time, assuming, obviously, they 
didn™t commit some unlawful act or crime. 
It™s quite clear that during break times, the employees en-
gaged in all sorts of solicitation. There™s evidence that Avon 
products were sold, Girl Scout 
cookies were sold, football pools, baseball pools, raffles. 
One of the witnesses spoke about 
a raffle for a blanket, which that witness had won, herself.  
There is no question, at least in my mind, that the rules set 
forth in paragraph 8 are not invalid on their face and if there were stricter rules re
garding solicitation,  
252 they were honored in the br
eech during nonworking times. 
That does not, however, dispose of the issue of whether or 
not Chapa, who appears to be 
one of two employees who were 
in the forefront of the decertification petition, solicited signa-
tures during working times and whether the company knew of 
that and whether they tolerated it. 
There was evidence provided in the form of testimony 
through Hernandez, Carmelo Hernandez, that Chapa may have 
been soliciting signatures during work time. 
And, in fact, he spoke with the vice-president of Human Re-
sources about that matter and th
e vice-president of Human Re-
sources told him he would look into it and Mr. Hernandez went 
further and said words to this effect, ﬁWhat if I were soliciting 
for the Union?ﬂ, and he was told one could be disciplined, even 
to the point of being fired if it took place. 
I think his testimony was, what 
would happen to one of us if 
we did such as he indicated he had seen Chapa doing. I believe 
the reason he referred to ﬁone of 
usﬂ is, the record demonstrates 
Mr. Hernandez was a Union Steward. 
The Union and the General Counsel take the position that 
constitutes disparate enforcement of the rule. I™m not persuaded 

it does for the simple reason there™s no indication the vice-
president of Human Resources would have treated it any differ-
ently had it been a decertification petition as opposed to a Un-
ion petition. 253 He said he would look into it. 
He™s not conceding that what 
Mr. Hernandez has told him is accurate. He just says he will 
look into it, that he will speak to Mr. Williams about it and if it 
takes place on work time for the Union, then yes, there would 
be discipline administered, up to and including discharge. 
So I don™t find any unlawful action based on the comments 
of the vice-president of Human Resources, Alvarez, I believe 
was his name, when he spoke
 to Hernandez about that. 
Then you have a further claim of assistance by the company 
on the decertification petition, in which I believe it was Cam-
puzano who testified she observed Debbie Turner, who I think 
everyone acknowledges was pr
o decertification petition, and 
second shift production manager,
 Reyes, about which Campuz-
ano testified, (the spelling of 
that name is Campuzano, Court 
Reporter, in the event my hillbilly accent does not come across 
correctly) she saw Debbie Turner 
with a paper with signatures 
on it and that Mr. Reyes and Ms. Turner were counting the 
signatures on the paper, and that
 the comment was made as she 
passed by, ﬁWe™re almost to th
e point we need to be.ﬂ 
Further, Campuzano contends th
at this took place at a time 
when Turner was working and it is urged I should conclude and 

find this violates the Act 
as unlawful assistance. 
I™m not inclined to do so for the following reasons. 
254 There is, in my opinion, no conclusive evidence that Turner 
was on work time as opposed to non-work time. 
Campuzano stated first there may have been some others in 
the room at the time, but she said the majority had already re-
turned to the job site, and then she was not as clear as she could 
have been on whether it was just the two of them there or not. 
Secondly, I am persuaded ther
e is no conclusive evidence 
that whatever papers Turner and Reyes had, assuming they 
were together with a paper, was a decertification petition. 
Among other things, Campuzano said she didn™t read the pa-
per. She couldn™t recall what 
color it was. So, I™m not fully 
persuaded that there is sufficient conclusive evidence that it 
was the petition based on the test
imony viewed most favorable 
for the General Counsel from the witnesses he called. 
However, when I tie that in with the testimony of Turner, 
that she kept the petition in her locker at all times and that she 
didn™t bring it out because she was under an instruction or im-
pression from the government, fr
om the National Labor Rela-tions Board, that if she got any signatures on work time, the 
petition would become null and void. 
The reason I™m persuaded that b
it of testimony of Turner is 
true, that she kept it in the locker at all times, is because while 
she was testifying, for example, she wanted to 
255 lecture us, until I cut her off, 
on what the law was. She started 
to say, ﬁIt™s not illegal to do such and such,ﬂ and she sometimes 

tried to volunteer more info
rmation than she was asked. 
So, I think she was a person who perceived that what she 
was doing was important and she 
didn™t want to mess it up, and 
that she did not keep the petition outside her locker because she 
believed, rightly or wrongly so, that it would void the petition. 
Also, you have the credited testimony of Reyes that no such 
conversation took place. 
So I find there is no showing on this record, of a conclusive 
nature, that either Chapa or Turner solicited or obtained signa-
tures on the decertification petition at a time other than non-
work time. 
I have viewed all of the evidence in light of the fact there is 
really no credible evidence on this record that demonstrates an 
anti-union animus on the part of the company toward the Union 
or to the unionization of it™s employees.  It appears the com-
pany recognized the Union, perhaps even reached an agreement 
with them, and then along came the advent of the decertifica-
tion petition. 
So, in summary form, I find the published rules the govern-
ment set forth in the complaint, are not invalid on their face. 
I further find the government has failed, by any 
256 credible and conclusive evidence
, to establish that the company 
selectively or disparately enforced any rule or assisted in the 
circulation of any decertifica
tion petition during working time, 
or that the company was in any unlawful way involved in the 
initial actions that led to the decertification petition. 
 DECISION OF THE NATIONAL LABOR RELATIONS BOARD 638In fact, the entire case boils down 
to this one point, which is: 
I find the employees involved in 
the decertification petition did 
not seek or obtain any unlawful assistance from the company 
and none of their actions would 
cause me to draw the conclu-sion that anyone would reasonably believe the company was 
sponsoring or instigating or promoting the circulation and col-
lecting of signatures for or in the filing of the decertification 
petition. Having so concluded and for the reasons stated, I will rec-
ommend the complaint be dismissed in it™s entirety and if there 
is any evidence to the contrary, I do not find it to be either per-
suasive or credible, and as s
oon as the Court Reporter provides 
me a copy of the transcript, I will certify the same to the Board, 
and it is my understanding that
 any appeals period runs from 
that time forward. 
Please be advised to follow the Board™s rules and regulations 
rather than my understanding of them, because you™ll be on 
much safer ground. But, I do beli
eve that the appeals period 
runs from my certification of the transcript pages as the deci-
sion. 257 The case here, in final form, did not rise above the level of 
suspicious conduct.  There just 
simply was not hard evidence of 
a credible nature to support the 
allegations of the complaint. 
I thank each of you for being here.  Madam Court Reporter, 
if you would serve a copy of the transcript and exhibits on us at 
the office indicated.  I thank each 
of you and this trial is closed.  
(Whereupon, the hearing in the above entitled matter was 
closed at 1:25 p.m.) 
  